Title: To George Washington from Lieutenant Colonel Knobelauch, 1 March 1779
From: Knobelauch, Baron de
To: Washington, George


Sir,
Philada March 1st 1779.

The unfavorable turn which Destiny taketh with me in this part of the world is the only apology I can make for my troubling Your Excellency with this my address and humble Request I would at the time of your late sojourn at Philadelphia have personally made the same had I thought myself capable of expressing my sentiments in tolerable good English.

As the season of opening the campaign draweth near, I intend to wait on Congress, in order to know what post in the army they will do me the honor to confer on me, and respectfully to represent to them that it would in no wise suit my inclination to make another campaign in the predicament of a volunteer, because as such I had not a single opportunity in the last year’s campaign to take the least part in the service, and that I find that volunteers in general are rather a charge to the States than of any advantage to the public. To such sort of inactivity, I am in, every man of honor, who is grown up under arms, will naturally be averse. I could have wished that in the mean while either Congress or your Excellency had ordered me to draw some comments upon the several heads of military affairs which I had the honor to present to them—But in this department I have likewise remained idle.
Under these circumstances I come now to beg Your Excellency’s notice and protection, and if You should think me capable of rendering service to the States, your recommendation to them will ensure my Success. I have in my adventure to this Country been guided by the dictates of plain honesty and honor; being in France I have for my legitimation produced to Mssrs Franklin, Wm and Arthur Lee & Bonfield the best recommendations and certificates about my character, together with royal Commissions & Discharges of Office; with the same vouchers and letters of credit for 7000 Dollars, besides 100 Louis d’or’s in my purse I trod on American Shore and have since drawn for all my credit and laid out my cash. The dearness of every necessaries & conveniencies in this country is unparalleled in the history of all other Countries. I am in no expectation of ever acquiring by the American Service the amount of what I have spent in the pursuit thereof and would gladly make this Sacrifice if I could conceive a plan to manage the pay assigned to me so as to answer the exigencies of a moderate living. Upon the whole my present situation is melancholy and had the Gentlemen Commissioners in France been acquainted with the general maxims of America respecting foreign Officers, I hope they would have discouraged me from passing the Atlantic.
Permit me, Worthy General, to make use of what is universally allowed to Officers, to value themselves upon rank and seniority—I have good grounds to suppose that there is but very few Officers in the Continental service who Sixteen Years ago held the rank of Lieutenant Colonel in the army and Commander of a regiment which by the Royal Letters patent, in my possession, I have, with respect to myself, proved to the Satisfaction of Congress and of General Baron de Steuben—I would from thence infer and add, That if, upon these Testimonials and upon my own knowledge and experience I apply to Congress for the post of Brigadier General in the Continental Army, my honor and conscience do acquit me of all Vanity.
That Your Excellency may see how I stand in the books of Congress I have enclosed a Copy of their Minutes, respecting my appointments. I am with great Respect Sir, Your Excellencys most obedient humble Servant
        Col. B. de Knobelauch
        If his Excellency should be pleased to honor me with an answer, it will come the better to my hands, if directed to the care of Mr Treasurer Hillegas.
